DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-19 are allowed.

The following is an examiner’s statement of reasons for allowance: In IC design methods, comprising: receiving a first filtering parameter of at least one cell; and acquiring cell delay value information matching the first filtering parameter from a delay value data base according to the first filtering parameter, wherein the delay value data base comprises a plurality of delay values, wherein the plurality of delay values for an identical cell correspond to an operating parameter range with an identical type but different values prior art of record does not teach or clearly suggest wherein the operating parameter range comprises at least one of following parameters: a loading parameter, an input slew rate, an operating frequency, a temperature and a voltage.
It is noted that this is interpreted to mean that the operating parameter range comprises at least one loading parameter, at least one input slew rate, at least one operating frequency, at least one temperature and at least one voltage per the Federal Circuit holding in SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851      


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851